DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the application filed 02/28/2022. 

Claims 1-20 are presenting for examination.  Claims 1, 8, and 15 are independent Claims. 

The terminal disclaimer, in connection with US patents: 11288023, 10628097, 10209935, 9367531, and 8510648, filed 12/07/2022 has been approved. 


Drawings



2.	The drawings filed 02/28/2022 are accepted for examination purposes.



Specification



3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Correction is required.

Claim Objections


4.         Claims 1-3, 8-10, and 15-17 are objected to because of the following informalities: 

As to Claim 1:
“each of the multiple native application” (lines 5-6) should read “each of the multiple native applications”; and 

“the respective native application” (line 9) should read “a respective native application”.


As to Claim 2:
“the respective native application has already stated” should read “the respective native application has already started”.

As to Claim 3:
“the native applications” should read “the multiple native applications”.

As to Claim 8:
“each of the multiple native application” (lines 9-10) should read “each of the multiple native applications”; and 

“the respective native application” (line 13) should read “a respective native application”.

As to Claim 9:
“the respective native application has already stated” should read “the respective native application has already started”.

As to Claim 10:
“the native applications” should read “the multiple native applications”.


As to Claim 15:
“each of the multiple native application” (lines 7-8) should read “each of the multiple native applications”; and 

“the respective native application” (line 11) should read “a respective native application”.


As to Claim 16:
“the respective native application has already stated” should read “the respective native application has already started”.

As to Claim 17:
“the native applications” should read “the multiple native applications”.


Appropriate correction is required.  



Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to Claim 1:
The terms “configured for”, “capable of”, and “configurable” render the claim indefinite because it is unclear whether the functions in the claim are actually performed.

As to Claim 8:
The terms “translatable”, “configured for”, “capable of”, and “configurable” render the claim indefinite because it is unclear whether the functions in the claim are actually performed.

As to Claim 15:
The terms “translatable”, “configured for”, “capable of”, and “configurable” render the claim indefinite because it is unclear whether the functions in the claim are actually performed.

The dependent Claims are rejected for fully incorporating the deficiencies of their respective base claims.

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §112 above are examined in anticipation of Applicant amending the claims so the claimed functions are executed by a computer.


Allowable Subject Matter

6.	Claims 1-20 appear to be allowable over the prior art of record, subject to the 
objections and 112 rejections detailed above, and subject to a final search.

Conclusion


7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact information

8.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176